DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/21 has been entered.

Response to Arguments
Applicant’s arguments, filed 09/30/21, with respect to the rejection of claims under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Applicant has amended claims 1 and 18 to include the limitations of “the cap comprises a first plastics component and a second plastics component, the first plastics component has a lower Shore hardness than the second plastics component, the first plastics component is disposed in a region of the cap radially within the second plastics component, and the second plastics component is located between and spaces the first plastics component from the body” and then argued that the additional features of amended claim 1 and 18 are not taught by the prior art Miller.  See pages 5-9 of Applicant’s Remarks, especially pages 6-7. The Examiner agrees, therefore the previous rejection(s) has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation “the cap comprises at least one plastics component which is configured such that, after penetration with a cannula having a diameter of 2 mm, the cap is leaktight at least up to 2 bar internal pressure”. Claim 2 recites “wherein the cap and the body are configured such that the vial, in the closed state, is leaktight at least up to 5 bar internal pressure”. The Examiner submits the highlighted features are unclear. It is unclear as to what element or combination of elements is required to meet the limitation of the cap being configured to meet the functional limitation of the cap being leaktight up to at least up to 2 bar (or 5 bar) internal pressure after penetration with a cannula having a diameter of 2 mm.  The Examiner notes that the limitation is discussed in Paragraphs 0006-0010 of the Specification (reproduced from the corresponding application publication). 
“[0006] The vial comprises a body and a cap. The body has an open end and a closed end. The cap can be inserted at least partially into the open end of the body in order to plug the body. The cap further comprises at least one plastics component, which is configured such that, after penetration with a cannula having a diameter of up to 2 mm, it is leaktight at least up to 2 bar internal pressure. 
[0007] The cap and the body are preferably configured such that the vial, in the closed state (i.e. prior to the first penetration), is leaktight at least up to 5 bar internal pressure. By a leaktight cap, the 
[0008] The at least one plastics component has a Shore hardness which allows penetration with a cannula and automatically reseals the puncture following removal of the cannula. After the penetration with a cannula of approximately 2 mm, the cap is still leaktight up to at least 2 bar internal pressure. As a result, even after a first sample collection, a hermetic sealing without risk of contamination of the tube mail system is ensured. The vial is here preferably configured such that the cap is leaktight, even after repeated penetration, up to at least 2 bar internal pressure. 
[0009] Preferably, the cap has two plastics components or consists of two plastics components. The two components differ in terms of their Shore hardness. The component having the lower Shore hardness is disposed in a region of the cap radially within the component having the higher Shore hardness. Moreover, the Shore harder component, at least in a region of the cap which is insertable into the body, is configured without interruption in the peripheral direction. 
[0010] The component having the lower Shore hardness allows the penetration with the cannula and subsequent sealing against an internal pressure, as previously described. The Shore harder component, by virtue of the uninterrupted configuration at least in the region which is introduced into the body, lends the cap additional stability. Through the increased stability, the leak-tightness of the cap can in turn be enhanced. Thus, for instance, by virtue of the Shore harder component, the contact pressure force between body and cap remains substantially the same, even after lengthy storage.”
The Examiner submits, based on the highlighted passages above, that the combination of features required to achieve the function of a leaktight cap up to 5 bar may include: a first plastics component having a shore hardness that allows penetration with a cannula and automatically reseals; and a second, harder plastics component radially surrounding the first, softer plastics component; and the second plastics component having a region that extends into the container body.  The Examiner submits it is unclear which of these elements or combination of elements is required to meet the functional limitation directed to pressure.  The Examiner notes that the claims have been interpreted as requiring all three features to meet the pressure limitation for Examination purposes. 

Claims 4-6, 22 and 23 each recite the limitation "the vial as claimed in claim 3" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8-13, 17-19, 20, 22 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blekher et al. (US 2009/0308184). Blekher teaches a cap closure for a container.  The embodiments of the cap most relevant to the instant claims are shown in Figures 18-27, 30-32, and 38-43; and described in Paragraphs 0135, 0141-0146, and 0159-0161.
Regarding claims 1, 2, 4, 18, 19 and 22 – As shown in Figures 18, 19, 23, and 27, Blekher teaches a container body (85) and vial cap (90’).  The container body (85) includes a closed end and an open end (top opening 881) closed by the cap (90’) which is partially inserted into the container body (85). The cap includes a first plastics component (stopper 950’) disposed in a region of the cap radially within a second plastics component (internal annular skirt portion 921’) such that the second plastics component (skirt portion 921’) is located between the container body (85) and the first plastics component (stopper 950’) 
As shown in Figures 30-32 and 39, Blekher also teaches a container body (104) and vial cap (100).  The container body (104) includes a closed end and an open end (top opening 102) closed by the cap (100) which is partially inserted into the container body (104). The cap includes a first plastics component (stopper 157) disposed in a region of the cap radially within a second plastics component (skirt portion 114) such that the second plastics component (internal annular skirt portion 114) is located between the container body (104) and the first plastics component (stopper 157) - and also spaces the first plastics component (stopper 157) from the container body (104). Blekher recites a softer thermoplastic elastomer (stopper 157) as the first plastics component in Paragraphs 0009, 0017, 0127, 0146, 0161 and claims 10 and 35. Blekher recites a harder polyethylene as the second plastics component in Paragraphs 0009, 0017, 0146, 0161, and claims 10 and 35.
Regarding the limitations directed to the cap being leaktight up to 5 bar – As noted above in Paragraph 6, the Examiner considers the limitation of “the cap comprises at least one plastics component which is configured such that, after penetration with a cannula having a diameter of 2 mm, the cap is leaktight at least up to 2 bar internal pressure” to be unclear but for examination purposes the Examiner has interpreted the limitation to require a first plastics component having a shore hardness that allows penetration with a cannula and automatically reseals; and a second, harder plastics component radially surrounding the first, softer plastics component; and the second plastics component having a region that extends into the container body. The Examiner further submits Blekher teaches these features and therefore teaches a cap that is leaktight at least up to 5 bar internal pressure.
Regarding claims 4, 10 and 22 – Figures 27 and 39 show the cap (90’/100) having a portion (internal annular skirt portion ‘921/114) that surrounds the first plastics component (stopper 950’/157) and extends into the body (85/104). With respect to claims 10 and 20, the Examiner notes the inner surface (‘922) and outer surface of the skirt portion is smooth and configured without interruption.
Regarding claims 8 and 9 – Blekher teaches mating features for the cap and container and also an optional snap fit between the cap and container in Figures 8-10 and 23; and in Paragraphs 0092 and 0122-0123. 
Regarding claims 11 and 12 – Blekher shows a conically tapered outer surface at the bottom portion (891/105) of the container (85/104) having varying conicity that includes the claimed angles in Figures 18-20 and 30-32.
Regarding claim 13 – Blekher teaches mating features on the container in Figure 23 and Paragraphs 0122-0123. 
Regarding claim 17 – Blekher discloses the use of injection molding to form the cap in Paragraphs 0015-0021, 0138-0145, 0155-0161, and the claims. 
Regarding claim 20 – Blekher teaches a plurality of ribs (247) extending outward and upward from the sidewalls.  The Examiner considers each rib to be a step as recited in the claim. 
Regarding claim 23 – Blekher teaches a thermoplastic elastomer (stopper 950’/157) as the first plastics component in Paragraphs 0009, 0017, 0127, 0146, 0161 and claims 10 and 36.  The Examiner submits a thermoplastic elastomer as taught by Blekher would have a shore hardness that encompasses the range recited in the claim. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blekher et al. (US 2009/0308184).  Blekher as described above in Paragraphs 10-19 teaches every element of claims 6 and 12 except for the stopper dimensions and taper angle of the container. Blekher is silent as to the stopper dimensions.  The Examiner takes the position that the difference between the stopper dimensions of the prior art and the claims is one relative dimensions and would not perform differently than the prior art.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In the instant application, the stopper having the claimed dimensions would not perform the function of providing a leaktight seal that may be pierced by a needle. 

Claims 5, 7 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Blekher et al. (US 2009/0308184) in view of Zhang (US 2016/0228103). Blekher as described above in Paragraphs 10-19 teaches every element of claims 5 and 14-16 except for the polypropylene material, opaque material having a code for information and container volume.  
Regarding claims 5, 7, 14 and 15 – Blekher teaches a polyethylene cap and is silent as to the container material. Zhang teaches a biological sample preservation tube having an information element.  The tube is best shown in Figures 1-6 and described in Paragraphs 0008-0022 and 0031-0040. In Paragraphs 0009-0014 and the Examples, Zhang teaches that the container may be made of polypropylene and includes an opaque portion that forms an identification element.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of 
Regarding claim 16 – Blekher is silent as to the volume of their container. Zhang teaches a volume of 200-10,000 microliters in Paragraph 0003.  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the container volume from Zhang with the container of Blekher.  In Paragraph 0003, Blekher teaches that the cited volume ranges are useful in the large scale collection and preservation of a wide variety of different sample types.  One of ordinary skill in the art would add the volume ranges to the device of Blekher in order to collect, store and preserve a wide variety of sample types as taught by Zhang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        December 30, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798